MEMORANDUM ***
Jeannie Foote appeals pro se the judgment of the district court affirming the decision of the Commissioner of the Social Security Administration to deny her application for widow’s insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order and we uphold the Commissioner’s decision if it is supported by substantial evidence and is free of legal error. Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir.1999). We affirm.
The medical evidence supports the administrative law judge’s (“ALJ”) finding that Foote’s mental and physical ailments do not constitute severe impairments. See 20 C.F.R. § 404.1521. In addition, the ALJ made the requisite specific findings to support the adverse credibility finding against Foote in connection with her claims of excessive pain. See Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.